UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4498



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAUNN MONROE, a/k/a Mon Mon,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-170)


Submitted:   September 16, 2005           Decided:   October 13, 2005


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shaunn    Monroe    appeals    the    63-month   sentence   imposed

following his guilty plea to distribution of cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (2000).             He raises three issues

on appeal, contending that: (1) the retroactive application of the

remedial holding of United States v. Booker, 125 S. Ct. 738 (2005),

violates ex post facto and due process principles; (2) the district

court clearly erred in calculating his relevant conduct; and

(3) his sentence, imposed by the district court after considering

the sentencing guidelines as advisory, is unreasonable. Finding no

merit to Monroe’s claims, we affirm.

           In Monroe’s first claim, he argues that his due process

rights, in conjunction with ex post facto principles, are violated

by the imposition of a sentence under the Supreme Court’s remedial

decision in Booker (referring to the Court’s opinion expressed

through Justice Breyer, which makes the guidelines advisory rather

than   mandatory),    rather    than     under   the   mandatory   guidelines

applicable at the time of his offense. We have thoroughly reviewed

Monroe’s claim and find it to be without merit based on the

reasoning of our sister circuits.          See United States v. Dupas, 419

F.3d 916 (9th Cir. 2005) (rejecting ex post facto claim); United

States v. Jamison, 416 F.3d 538 (7th Cir. 2005) (same); United

States v. Lata, 415 F.3d 107 (1st Cir. 2005) (same); United States

v. Scroggins, 411 F.3d 572, 576 (5th Cir. 2005) (same); United


                                   - 2 -
States v. Duncan, 400 F.3d 1297 (11th Cir. 2005) (same), petition

for cert. filed, __ U.S.L.W. __ (U.S. July 20, 2005) (No. 05-5467).

              Next, Monroe claims that the district court clearly erred

in crediting the testimony of the confidential informant in his

case and holding him responsible for a total of 27.89 grams of

cocaine   base.      A   district   court’s    determination   of     the   drug

quantity attributable to a defendant is a factual finding reviewed

for clear error.     United States v. Randall, 171 F.3d 195, 210 (4th

Cir. 1999).      The Government bears the burden of proving relevant

conduct by a preponderance of the evidence. United States v. Cook,

76 F.3d 596, 604 (4th Cir. 1996).        In calculating drug amounts, the

court may consider any relevant information, provided that the

information has sufficient indicia of reliability to support its

accuracy.      United States v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir.

1992).    Under the guidelines, drug quantities not specified in the

counts of conviction are considered relevant conduct when they are

part of the same course of conduct or common plan or scheme.                U.S.

Sentencing Guidelines Manual (“USSG”) § 1B1.3(a)(2) (2004).                   We

find   that     Monroe’s   previous    sales   of   cocaine    base    to   the

confidential informant are sufficiently similar in degree and

regularity to include these drug amounts in his relevant conduct.

See USSG § 1B1.3, comment. (n.9(B)).            We further find that the

district court did not clearly err in determining the relevant

conduct amount of drug quantity attributable to Monroe.


                                      - 3 -
          Finally, we note that Monroe’s sentencing occurred on

April 6, 2005, after the Supreme Court’s decision in Booker.   The

district court, in sentencing Monroe, carefully and thoroughly

applied the holding in Booker.    The court sentenced Monroe only

after considering and examining the sentencing guidelines and the

factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005), as instructed by Booker.   The court sentenced Monroe at the

bottom of the applicable guideline range and well within the

twenty-year statutory maximum.     We cannot conclude under these

circumstances that Monroe’s 63-month sentence is unreasonable.

            Accordingly, we affirm Monroe’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -